DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The amendment filed on March 09th, 2021 has been considered.  By this amendment, claims 1-3 have been amended, claims 14-20 have been cancelled, and claims 28-36 have been newly added.  Accordingly, claims 1-13 and 21-36 are pending in the present application in which claims 1 and 30 are in independent form.  Applicant’s amendment to the title has been accepted.
New Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 21-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,796,928 in view of Kang et al. (U.S. Pub. 2020/0303314), both newly cited.

a second sub-unit disposed at the first elevation and having a second circuit layer, a second dielectric layer surrounding the second circuit layer (see claim 1, lines 5-7); a first insulation wall disposed between the first sub-unit and the second sub-unit (see claim 1, lines 8-9); and a third redistribution layer disposed on the first sub-unit and the second sub-unit, and electrically connected between the first sub-unit and the second sub-unit (see claim 1, lines 10-12, note that, the first redistribution layer of U.S. Patent 10,796,928 is equivalent to the third redistribution layer which electrically connected between the first sub-unit and the second sub-unit).
	Claims of U.S. Patent 10,796,928 are silent to a first redistribution layer disposed on the first circuit layer and a first through via extending through the first redistribution layer and electrically connected to the first circuit layer, a second redistribution layer disposed on the second circuit layer, and a second through via extending through the second redistribution layer and electrically connected to the second circuit layer.
However, Kang discloses in a same field of endeavor, a wring structure 300A, including, inter-alia, a sub-unit, having a circuit layer 112a (see paragraph [0066] and fig. 9), a dielectric layer 111b surrounding the circuit layer 112a (see paragraph [0076] and fig. 9), a redistribution layer 212b disposed on the circuit layer 112a (see paragraph [0100] and fig. 9), and a through via 233 extending through the redistribution layer 212b and electrically connected to the circuit layer 112a (see paragraph [0106] and fig. 9).

	In re claim 2, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the wiring structure further comprising a first intermediate layer 130 disposed between the first circuit layer 112a and the first redistribution layer 212b, wherein the first through via 233 extends through the first intermediate layer 130 (see paragraph [0070] and fig. 9 of Kang).
In re claim 3, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the wiring structure further comprising a second intermediate layer disposed between the second circuit layer and the second redistribution layer, wherein the second through via extends through the second intermediate layer (see paragraph [0070] and fig. 9 of Kang).  Note that, it would have been obvious to one of ordinary skill in the art to adapt the technique for forming the 
In re claim 4, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall comprising material substantially different from the first dielectric layer (see claim 3).
In re claim 5, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall surrounds the first sub-unit (see claim 12).
In re claim 6, as applied to claim 5 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall surrounds the first redistribution layer (see claim 12, note that, the first insulation wall surrounds the first sub-unit and thus would also surrounds the first redistribution layer which is applied on the first sub-unit).
In re claim 7, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall is in direct contact with the first sub-unit (see claim 4).
In re claim 8, as applied to claim 7 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall is in direct contact with the first redistribution layer (see claim 4, note that, the first insulation wall is in direct 
In re claim 9, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall surrounds the second sub-unit (see claim 1, lines 7-8, note that, since the first insulation wall is disposed between the first unit and the second unit, the first insulation wall at least partially surrounding a sidewall of the second sub-unit).
In re claim 10, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall surrounds the second redistribution layer (see claim 1, lines 7-8, since the first insulation wall surrounds the second sub-unit, it would be also surrounds the second redistribution layer since the second redistribution layer is disposed on the second sub-unit).
In re claim 11, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall is in direct contact with the second sub-unit (see claim 1, lines 7-8).
In re claim 12, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the wring structure further comprising a second insulation wall surrounding the first insulation wall (see claim 7).
In re claim 13, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the wring structure further comprising a second insulation wall in direct contact with the first insulation wall (see claims 7 and 16).

In re claim 22, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first insulation wall is in direct contact with the second redistribution layer (see claim 1, lines 7-8).
In re claim 23, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang is silent to wherein the first insulation wall comprises a material substantially the same to the first dielectric layer.  However, it would have been obvious to one of ordinary skill in the art to select the material for the first insulation wall to be the same to the material of the first dielectric layer since it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claim 24, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the second dielectric layer surrounds the second circuit layer (see claim 1, lines 6-7).
In re claim 25, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the third redistribution layer is in direct contact with the first insulation wall (see claim 1, lines 13-15 and claim 5, lines 1-2, note that, since the third redistribution layer is provided on the first insulation wall, it would have been obvious to one of ordinary skill in the art to have the third redistribution layer to be in direct contact to the first insulation wall).

In re claim 27, as applied to claim 13 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the second insulation wall is in direct contact with the third redistribution layer (see claims 7 and 8).
In re claim 28, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first redistribution layer includes a plurality of conductive layers 212a, 212b, and the first through via 233 extends from a top surface of the first redistribution layer through a bottom surface of the first redistribution layer (see paragraph [0070] and fig. 9 of Kang).
In re claim 29, as applied to claim 1 above claims of U.S. Patent 10,796,928 in combination with Kang discloses wherein the first redistribution layer 212a, 212b includes an inner via, the first through via 233 tapers toward the first circuit layer 112a, and the inner via tapers away from the first circuit layer 112a (see paragraph [0070] and fig. 9 of Kang).  Note that although, Kang does not clearly show that the inner via tapers away from the first circuit layer, Kang, however, teaches that the inner via 113, 160, for example can be tapered in a different direction than the through via and away from the first circuit layer, thus, one of ordinary skill in the art to be motivated to have the first through via tapers toward the circuit layer whereas the inner via tapers away from the first circuit layer in according to various design modification since the configuration regarding about the shape of the inner via and the first through via was a matter of choice which a person of ordinary skill in the art would have found obvious absent 
In re claim 30, claims of U.S. Patent 10,796,928 discloses a wiring structure, comprising a sub-unit having a circuit layer (see claim 1, lines 1-4), a dielectric layer surrounding the circuit layer (see claim 1, lines 3-4), an intermediate layer disposed on the circuit layer (see claim 20), a redistribution layer disposed on the intermediate layer (see claim 1, lines 10-12).
Claims of U.S. Patent 10,796,928 are silent to wherein the redistribution layer disposed on the intermediate layer, and a through via extending through the redistribution layer and electrically connected to the circuit layer.
However, Kang discloses in a same field of endeavor, a wring structure 300A, including, inter-alia, a sub-unit, having a circuit layer 112a (see paragraph [0066] and fig. 9), a dielectric layer 111b surrounding the circuit layer 112a (see paragraph [0076] and fig. 9), a redistribution layer 212b disposed on an intermediate layer 130 and on the circuit layer 112a (see paragraph [0100] and fig. 9), and a through via 233 extending through the redistribution layer 212b and electrically connected to the circuit layer 112a (see paragraph [0106] and fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art to adapt the technique as taught by Kang for providing a redistribution layer on the sub-unit, and providing a via through the redistribution layer to make electrically connection to the circuit layer into the claimed invention of U.S. Patent 10,796,928 in order to enable a wherein the redistribution layer disposed on the intermediate layer, and a through via extending through the redistribution layer and electrically connected to the circuit layer 
In re claim 31, as applied to claim 30 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the through via 233 extends through the intermediate layer 130 (see paragraph [0070] and fig. 9 of Kang).
In re claim 32, as applied to claim 30 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the redistribution layer includes a plurality of conductive layers 212a, 212b, and the through via 233 extends from a top surface of the redistribution layer through a bottom surface of the redistribution layer (see paragraph [0070] and fig. 9 of Kang).
In re claim 33, as applied to claim 32 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the redistribution layer 212a, 212b includes an inner via, and the through via 233 and the inner via taper toward different directions (see paragraphs, [0070], [0077] and figs. 9 and 16).  Note that, although, Kang does not clearly shows that the through via and the inner via taper toward different directions.  However, Kang teaches that the inner via 113, 160, for example, in the semiconductor package, can be tapered in a different direction than the through via and away from the circuit layer, thus, one of ordinary skill in the art to be motivated to have the through via and the inner via to be taper toward different directions in according to various modification since the configuration regarding about the shape of the inner via and the through via was a matter of choice which a person of ordinary skill in the art would have 
In re claim 34, as applied to claim 33 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the through via 233 tapers toward the circuit layer, and the inner via tapers away from the circuit layer (see paragraphs, [0070], [0077] and figs. 9 and 16).  Note that although, Kang does not clearly show that the inner via tapers away from the circuit layer, Kang, however, teaches that the inner via 113, 160, for example can be tapered in a different direction than the through via and away from the circuit layer, thus, one of ordinary skill in the art to be motivated to have the through via tapers toward the circuit layer whereas the inner via tapers away from the circuit layer in according to various design modification since the configuration regarding about the shape of the inner via and the through via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
In re claim 35, as applied to claim 30 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the through via 233 is electrically connected to the redistribution layer 212b (see paragraph [0070] and fig. 9 of Kang).
In re claim 36, as applied to claim 30 above, claims of U.S. Patent 10,796,928 in combination with Kang disclose wherein the sub-unit further comprises a core 111a-111c (see paragraph [0077] and figs. 9 and 16 of Kang).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-32, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (U.S. Pub. 2020/0303314), newly cited.
In re claim 30, Kang discloses a wiring structure 330A, comprising:
a sub-unit having a circuit layer 112a (see paragraph [0066] and fig. 9), a dielectric layer 111b surrounding the circuit layer 112a (see paragraph [0076] and fig. 9), an intermediate layer 130 disposed on the circuit layer 112a (see paragraph [0076] and fig. 9), a redistribution layer 212a, 212b disposed on the intermediate layer 130 (see paragraph [0100]), and a through via 233 extending through the redistribution layer 212a, 212b and electrically connected to the circuit layer 112a (see paragraph [0070] and fig. 9).

    PNG
    media_image1.png
    598
    774
    media_image1.png
    Greyscale

	In re claim 31, as applied to claim 30 above, Kang discloses wherein the through via 233 extends through the intermediate layer 130 (see paragraph [0070] and fig. 9).
	In re claim 32, as applied to claim 30 above, Kang discloses wherein the redistribution layer 212a, 212b includes a plurality of conductive layers, and the through via 233 extends from a top surface of the redistribution layer 212a, 212b through a bottom surface of the redistribution layer 212a, 212b (see paragraph [0070] and fig. 9).
In re claim 35, as applied to claim 30 above, Kang discloses wherein the through via 233 is electrically connected to the redistribution layer 212b (see paragraph [0070] and fig. 9).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. 2020/0303314).
In re claim 33, as applied to claim 32 above, Kang discloses wherein the redistribution layer 212a, 212b includes an inner via, and the through via 233 and the inner via taper toward different directions (see paragraphs, [0070], [0077] and figs. 9 and 16).  Note that, although, Kang does not clearly shows that the through via and the inner via taper toward different directions.  However, Kang teaches that the inner via 113, 160, for example, in the semiconductor package, can be tapered in a different direction than the through via and away from the circuit layer, thus, one of ordinary skill in the art to be motivated to have the through via and the inner via to be taper toward different directions in according to various modification since the configuration regarding about the shape of the inner via and the through via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence 
In re claim 34, as applied to claim 33 above, Kang disclose wherein the through via 233 tapers toward the circuit layer 112a, and the inner via tapers away from the circuit layer 112a (see paragraphs, [0070], [0077] and figs. 9 and 16).  Note that although, Kang does not clearly show that the inner via tapers away from the circuit layer, Kang, however, teaches that the inner via 113, 160, for example can be tapered in a different direction than the through via and away from the circuit layer, thus, one of ordinary skill in the art to be motivated to have the through via tapers toward the circuit layer whereas the inner via tapers away from the circuit layer in according to various design modification since the configuration regarding about the shape of the inner via and the through via was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 21-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamano et al.		U.S. Pub. 2009/0008765	Jan. 8, 2009.
Tsai et al.			U.S. Patent 9,426,891	Aug. 23, 2016.
Chung et al.			U.S. Pub. 2009/0073667	Mar. 19, 2009.
Lee et al.			U.S. Pub. 2016/0133562	May 12, 2016.
Han 				U.S. Pub. 2017/0064841	Mar. 2, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892